Citation Nr: 0729182	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  03-16 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Janine P. Geske, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1971 to November 
1978.  

By rating action in February 1997, the RO denied service 
connection for a low back disability.  The veteran was 
notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 decision by the 
RO which reopened and denied the claim of service connection 
for a low back disability on a de novo basis.  In March 2004, 
the Board found that new and material evidence had been 
submitted to reopen the claim and remanded the appeal for 
additional development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  It is at least as likely as not that the veteran's 
current lumbosacral strain is related to service, but that 
his degenerative disc and degenerative joint disease, and 
subsequent spinal fusion at L5-S1, is due to an intercurrent 
injury and not related to service.  


CONCLUSION OF LAW

The veteran's lumbar strain was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§  3.159, 3.102, 
3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, letters dated in 
June and August 2001 fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  There is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted for arthritis if 
manifested to a compensable degree within one year of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Evidence which may be considered in rebuttal of 
service incurrence of a disease listed in 38 C.F.R. § 3.309 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease.  38 C.F.R. § 3.309(d) (2006).  

Low Back Disability

The service medical records show that the veteran was treated 
for low back strain on three occasions in October 1976.  When 
seen initially, the veteran reported the onset of back pain 
four weeks earlier after heavy lifting, but denied any 
radiating pain into his legs.  There was some bilateral 
spasm, but no paresthesias.  Straight leg raising was to 90 
degrees and reflexes were within normal limits.  The 
impression was low back pain.  When seen several days later, 
the veteran reported mild back discomfort and occasional 
sharp pains in the lower thoracic and lumbar spine area, but 
denied any pain into his legs, paresthesias, or any sphincter 
control problems.  Examination of the spine was negative and 
the assessment was mild back strain.  The service medical 
records show no further complaints, treatment, abnormalities, 
or diagnosis referable to any back problems during his nearly 
two years of remaining service.  The veteran's separation 
examination in September 1978 showed his spine and 
musculoskeletal system were normal.  

When examined by VA in January 1997, the veteran reported a 
history of intermittent low back pain since an injury in 
service.  The diagnosis was mild lumbosacral strain of 
questionable clinical significance.  

Private medical records received from the veteran's 
representative in April 2001, noted that the veteran had low 
back pain since an injury at work in 1988, and that he 
reportedly was receiving Social Security disability due to 
post-traumatic stress disorder (PTSD).  (See Springer Clinic 
note dated in October 1997).  The Board notes that the 
veteran does not have a claim for service connection for a 
psychiatric disorder pending with VA.  Therefore, in light of 
the favorable disposition of his current claim and the 
reported basis for the award of Social Security disability, 
the Board finds no useful purpose would be served by 
remanding the appeal to obtain the Social Security records.  

Additional private medical records show that the veteran 
underwent L5-S1 fusion without complication in April 1998.  
The veteran did well for several months but had intermittent 
sharp pain in his lower back which was thought to be due to 
soft tissue irritation from the hardware or possible facet 
impingement, and underwent a second procedure to remove the 
hardware in February 1999.  

VA outpatient notes associated with the claims file in 
November 2001 show that the veteran was seen by VA for 
various maladies on numerous occasions from 1991 to 1999, 
including for periodic low back pain.  X-rays studies of the 
lumbar spine in May 1997, show degenerative joint and 
degenerative disc disease of the lumbosacral spine.  

When examined by VA in July 2002, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the veteran's medical history, including the 
two back surgeries.  The veteran reported that he injured his 
back when he fell some five feet into a hole during service 
in late 1973 or early 1974, and that he had flare-ups of pain 
about four to five times a year since the injury, lasting 
anywhere from a few days to three weeks.  The examiner noted 
that the veteran was first shown to have degenerative disc 
disease in 1997, and commented that it was unlikely that he 
would have periodic flare-ups if he had actually developed 
disc disease as a result of his fall in service.  The 
examiner opined that the veteran's disc disease at L5-S1 was 
not related to the injury in service and that his current 
symptoms were related entirely to the back surgery and not to 
the injury in service.  Further, he noted that mild back 
strain is a reversible condition.  

Based upon the evidence above, the Board, in March 2004, 
reopened the veteran's claim and remanded the appeal for a 
medical opinion as to whether any of his current back 
problems were related to service.  The veteran was examined 
by VA in April 2005 and January 2007.  Both examiner's 
indicated that the claims file was reviewed and provided a 
detailed description of the veteran's medical history.  The 
diagnoses on VA examination in April 2005 included status 
post L5-S1 fusion and myofascial strain, lumbosacral 
paraspinal muscles on the left.  The examiner opined, in 
essence, that it was at least as likely as not that the 
veteran's myofascial strain was related to his symptoms in 
service, but that the spinal fusion at L5-S1 was unrelated to 
service and was most likely related to the industrial injury 
in 1988.  

The findings and opinion of the VA examiner in January 2007 
were essentially the same as that of the April 2005 VA 
examiner, that the veteran's lumbar strain with left 
paraspinal muscle spasm were chronic residuals of his lumbar 
strain in service, but that the pseudoarthrosis and fusion 
were not related to service.  In an addendum report in April 
2007, the examiner explained that she believed the veteran's 
reported history of low back pain and muscles spasm since his 
discharge from service suggested that he had a chronic 
recurrent muscle strain which was present prior to his 
industrial injury in 1988.  

The Board recognizes that while there is no evidence that the 
veteran actually sustained a back injury from a fall in 
service and no objective evidence of any treatment for any 
back problems subsequent to service prior to the reported 
industrial accident in 1988, he was, nonetheless, treated for 
muscle strain during service.  Furthermore, his contention 
that he treated his symptoms with over the counter 
medications since service is reasonable and would tend to 
show that he had a chronic low back problem.  However, the 
veteran is not a medical professional competent to offer an 
opinion as to the nature or etiology of any current claimed 
disability.  Savage, 10 Vet. App. at 495; see Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In this regard, the evidence includes two favorable VA 
medical opinions to the effect that the veteran's current 
lumbar strain is most likely related to service.  Therefore, 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that service connection for lumbar strain is 
warranted.  However, all three VA physicians who examined the 
veteran during the pendency of this appeal concluded that the 
veteran's degenerative disc and degenerative joint diseases 
and subsequent spinal fusion were not related to his lumbar 
strain in service.  Furthermore, the veteran has not provided 
any competent evidence to refute those conclusions.  
Accordingly, the Board finds no basis to establish service 
connection for degenerative disc or degenerative joint 
diseases of the lumbosacral spine.  


ORDER

Service connection for lumbar strain is granted.  



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


